MORRISON, Judge.
The offense is felony theft; the punishment 2 years.
The state challenges our consideration of the statement of facts. The same does not bear the approval of the trial judge but purports to be agreed to by the attorney representing the State and appellant’s counsel. We have concluded, however, that it falls short of meeting the requirements of Article 759a, *162V.A.C.C.P., as amended. The last page thereof contains the certificate of the court reporter and a certificate for counsel, but when appellant’s counsel came to sign the same, he made the following notation below his signature, “Except to part of line 14 and 15 on p. 66.” When we examine page 66, we find that a line has been drawn through part of two lines, with appellant’s counsel's initials only in the margin. It is apparent, from the certificate that the attorney representing the State agreed to everything covered by both certificates, while appellant’s counsel did not. It therefore follows that they did not agree to the same thing, and we have no statement of facts before us which we are authorized to consider.
In the absence of a statement of facts, we are unable to pass upon the question sought to be raised by the one bill of exception in the record. Fletcher v. State, 162 Tex. Cr. Rep. 100, 282 S.W. 2d 230, and cases there cited.
The judgment is affirmed.